ORDER
The Disciplinary Review Board on August 5, 1996, having filed with the Court its decision concluding that JERROLD D. GOLD-STEIN of NORTH PLAINFIELD, who was admitted to the bar of this State in 1967, should be reprimanded for violating R. 1:21-6 and RPC 1.15, by failing to comply with attorney recordkeeping requirements and by negligently misappropriating client funds, and good cause appearing;
It is ORDERED that JERROLD D. GOLDSTEIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*287ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.